Order appealed from granting in part defendant’s motion to vacate plaintiff’s notice of examination of defendant before trial, unanimously affirmed. Order appealed from denying in part and granting in part plaintiff’s motion to vacate defendant’s notice of examination of plaintiff before trial, unanimously modified so as to strike out item 1 of defendant’s notice and, as so modified, affirmed. As a matter of public policy, an examination on marital relations of the parties should not be permitted (Field v. Field, 281 App. Div. 657). The date for the examinations to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, Bastow and Botein, JJ.